--------------------------------------------------------------------------------

EXHIBIT 10.1
 
SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
 


 
THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT dated as of March 24, 2011 (this
"Amendment"), is entered into by and between Thalia Gietzen (hereinafter called
"Employee"), and St. Bernard Software, Inc., DBA EdgeWave (hereinafter the
"Employer"), with reference to the following:
 
RECITALS
 
WHEREAS, Employee and Employer entered into that certain employment agreement
made as of June 15, 2009 as amended by that certain Amendment to Employment
Agreement dated April 28, 2010 (the “Agreement”);
 
WHEREAS, Employee and Employer desire by this Amendment to amend, modify and
supplement the Agreement as set forth herein, effective April 1, 2011 (the
“Amendment Effective Date”).
 
NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged by the parties to this
Amendment, Employee and Employer hereby agree as follows:
 
1.  Recitals. The Recitals set forth above are incorporated herein as though set
forth in full herein.
 
2. Base Salary.  Commencing on the Amendment Effective Date (i) Employer shall
pay Employee a salary of $8,541.67 payable twice monthly, which equates to an
annualized amount of $205,000, less payroll deductions and all required
withholdings, and (ii) Employer will no longer be eligible for the quarterly
performance bonus.


3.  Original Agreement. Except as specifically herein amended, the Agreement is
and shall remain in full force and effect according to the terms thereof. In the
event of any conflict between the Agreement and this Amendment, this Amendment
shall control.


4.  Entire Agreement.  This Amendment coupled with the Agreement contain the
entire agreement between Employer and Employee relating to Employee’s employment
with Employer, and they supersede all previous agreements, whether oral or
written.


5.  Counterparts. This Amendment may be executed in several counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same agreement.
 
The rest of the page is left intentionally blank.  Signature page to follow.
 


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Amendment has been executed by the parties as of the
date first referenced above.
 
 
"Employee"
 
/s/ Thalia Gietzen      
Thalia Gietzen




"Employer"
 
St. Bernard Software, a Delaware corporation
 


 
By: /s/ Louis E. Ryan      
Print Name:  Louis E. Ryan
Its: (title)  CEO
 


 
 
 

